                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                           ERIC YLMO SANFORD,
                                   4                                                         Case No. 18-cv-01000-HSG (PR)
                                                         Plaintiff,
                                   5                                                         ORDER GRANTING DEFENDANTS’
                                                   v.                                        MOTION FOR SUMMARY
                                   6                                                         JUDGMENT
                                           G. GUDINO, et al.,
                                   7
                                                         Defendants.                         Re: Dkt. No. 24
                                   8

                                   9       I.   INTRODUCTION
                                  10            Plaintiff, a state prisoner currently incarcerated at High Desert State Prison (“HDSP”),

                                  11   filed this pro se civil rights action under 42 U.S.C. § 1983. Plaintiff has filed an amended

                                  12   complaint, which is the operative complaint in this action. Dkt. No. 11. His claim stems from
Northern District of California
 United States District Court




                                  13   alleged constitutional violations that took place at Salinas Valley State Prison (“SVSP”), where

                                  14   Plaintiff was previously housed, in April 2017. Id. at 3-4.1

                                  15            Specifically, Plaintiff alleges an Eighth Amendment claim against the following

                                  16   Defendants at SVSP: Lieutenant J. Stevenson, Sergeant G. Ramey, and Corrections Officer G.

                                  17   Gudino. Id. In an Order dated September 13, 2018, the Court found that, liberally construed, the

                                  18   amended complaint stated a cognizable claim for deliberate indifference to Plaintiff’s health and

                                  19   safety in violation of the Eighth Amendment against Defendants. Dkt. No. 13 at 3.

                                  20            The parties are presently before the Court on Defendants’ motion for summary judgment.

                                  21   Dkt. No. 24. Plaintiff has filed an opposition, dkt. no. 28, and Defendants have filed a reply, dkt.

                                  22   no. 35. Defendants move for summary judgment on the following grounds: (1) Plaintiff failed to

                                  23   exhaust administrative remedies against Defendants Ramey and Stevenson before initiating this

                                  24   action; (2) Plaintiff’s claims should be dismissed because he did not have a serious medical need

                                  25   for a lower bunk assignment on April 13, 2017; (3) Plaintiff’s claims should be dismissed because

                                  26
                                  27   1
                                        Page number citations refer to those assigned by the Court’s electronic case management filing
                                  28   system and not those assigned by the parties.
                                   1   the undisputed facts show that Defendants were not deliberately indifferent; and (4) Defendants

                                   2   are entitled to qualified immunity. Dkt. No. 24 at 18-27.

                                   3             Having read and considered the papers submitted, the Court GRANTS Defendants’ motion

                                   4   for summary judgment.

                                   5       II.   BACKGROUND2
                                   6             A.   The Parties
                                   7             At all times relevant to this action, Plaintiff was housed at SVSP. Dkt. No. 11 at 3-4.

                                   8   During the relevant time frame, April 2017, Defendants Stevenson, Ramey, and Gudino were staff

                                   9   members at SVSP. Id. at 2. Specifically, Defendant Gudino was the Correctional Officer in

                                  10   facility B assigned to inform Plaintiff about his new cellmate with a lower bunk assignment on

                                  11   April 13, 2017. Gudino Decl. ¶ 2. Defendant Ramey was a Correctional Sergeant and Defendant

                                  12   Gudino’s supervisor on April 13, 2017. Id. at ¶ 7; Ramey Decl. ¶ 1. Finally, Defendant Stevenson
Northern District of California
 United States District Court




                                  13   was a Correctional Lieutenant on the B-yard when an alarm was activated on facility B in building

                                  14   3 on April 13, 2017. Stevenson Decl. ¶ 2.

                                  15             Plaintiff seeks monetary damages and injunctive relief. Dkt. No. 11 at 3.

                                  16             B.   Plaintiff’s Version
                                  17             According to the amended complaint, Plaintiff suffers from a seizure disorder for which he

                                  18   had a medical chrono at SVSP requiring him to be assigned to a lower bunk. Id. at 3. On April

                                  19   13, 2017, Defendant Gudino approached Plaintiff’s cell, along with another correctional officer, E.

                                  20   Benitez.3 Id. The officers informed Plaintiff that he was being assigned a cellmate. Id. Plaintiff

                                  21
                                       2
                                  22       This order contains many acronyms and abbreviations. Here, in one place, they are:

                                  23             CCHCS          California Correctional Health Care Services
                                                 CDCR           California Department of Corrections and Rehabilitation
                                  24             chrono         Comprehensive Accommodation Chrono Form
                                                 HDSP           High Desert State Prison
                                  25             New Folsom     California State Prison-Sacramento
                                                 RVR            Rule Violation Report
                                  26             SVSP           Salinas Valley State Prison
                                                 SOMS           Strategic Offender Management System
                                  27             TLR            Third Level of Review
                                                 3
                                  28             Although officer Benitez was named as a defendant in the original complaint, he is no
                                       longer listed as a defendant in the amended complaint.
                                                                                       2
                                   1   told them that he would accept a cellmate but that he was unable to move to the top bunk because

                                   2   of his seizure condition. Id. He showed both officers his “lower [bunk] chrono for pre-existing

                                   3   medical condition for seizure,” and he told them being on the top bunk would place him at risk of

                                   4   harm. Id. The officers looked at the chrono and then left to make a phone call to their supervisory

                                   5   sergeant, Defendant Ramey. Id.

                                   6          After the phone call, Defendant Gudino and Benitez returned to the cell and informed

                                   7   Plaintiff that they had been instructed to pull Plaintiff out of the cell and move Plaintiff’s

                                   8   belongings to the top bunk. Id. at 4. After Plaintiff refused, Defendant Gudino activated the

                                   9   alarm, reported that they were dealing with a disruptive inmate, and ordered Plaintiff to exit the

                                  10   cell. Id. Yard staff responded to the alarm, as did Defendant Ramey. Id. Plaintiff complied with

                                  11   the order to exit his cell, after which he was placed in mechanical restraints and moved to the gym

                                  12   holding cell. Id.
Northern District of California
 United States District Court




                                  13          While he was still in the holding cell, Defendants Ramey and Stevenson approached

                                  14   Plaintiff and informed him they were moving him to a top bunk in a new unit. Id. Plaintiff

                                  15   notified them of his “medical chrono (lower [bunk] for seizures)” and told them that being on the

                                  16   top bunk would place him at risk of harm. Id. Defendants Ramey and Stevenson stated that they

                                  17   did not care, that this was their yard, and that Plaintiff would go where they told him to go. Id.

                                  18   Plaintiff was later forced from the holding cell, escorted to his new unit, and forced into his new

                                  19   cell where he had a top bunk assignment. Id.

                                  20          On April 21, 2017, Plaintiff was climbing into his top bunk when he suffered a seizure. Id.

                                  21   He fell from the top bunk and hit the ground, causing injury to his neck, shoulder, arm, and ankle.

                                  22   Id.

                                  23          C.    Defendants’ Version
                                  24                1. Overview of SVSP’s Three-Level Approval Process for Bed Assignments and
                                                       Bed Movements
                                  25
                                              If an inmate has a housing restriction, such as a medical need to be placed in a lower bunk,
                                  26
                                       the housing restriction will be reflected in a Comprehensive Accommodation Chrono form
                                  27
                                       (California Department of Corrections and Rehabilitation (“CDCR”) 7410 or “chrono”). Mojica
                                  28
                                                                                          3
                                   1   Decl. ¶ 3; see e.g., Dkt. No. 11-1 at 28. Further, all information about housing restrictions (such

                                   2   as an accommodation chrono for a lower bunk assignment or “lower bunk chrono”) is

                                   3   consolidated in a database called Strategic Offender Management System (“SOMS”). Mojica

                                   4   Decl. ¶¶ 2-3. Under the policies and procedures of the CDCR and California Correctional Health

                                   5   Care Services (“CCHCS”), only medical providers have the authority to decide whether inmates

                                   6   should only be assigned to a lower bunk and to issue or change comprehensive accommodation

                                   7   chronos reflecting this information. Feinberg Decl. ¶ 6; Ramey Decl. ¶ 6. Correctional staff—

                                   8   such as Correctional Officers, Sergeants, and Lieutenants—do not have the authority to decide

                                   9   whether inmates should only be assigned to a lower bunk or to issue or change comprehensive

                                  10   accommodation chronos. Id.

                                  11          Under the applicable policies and procedures at SVSP, the process for assigning new

                                  12   arriving inmates to cells and bed assignments for inmates begins as follows: (1) new inmates
Northern District of California
 United States District Court




                                  13   arrive at SVSP’s Receiving & Release department, (2) the Receiving & Release department calls

                                  14   or emails the sergeants of each facility to determine which building has space for the new inmate,

                                  15   and (3) the sergeant on duty will call the officers in each building in his facility to determine

                                  16   whether the building has any empty beds. Ramey Decl. ¶ 3. Occasionally, the Receiving &

                                  17   Release department calls the officers in each building directly to determine whether the building

                                  18   has any available beds or to instruct them that a new inmate is coming to the building. Id.

                                  19          To determine whether the building has any available beds, the officer will first check the

                                  20   arriving inmate’s information in SOMS for any housing restrictions. Id. ¶ 4. If the new inmate

                                  21   has a lower bunk chrono, the officer will only look for cells that have empty beds on the lower

                                  22   bunk. Id. If the officer on duty finds an empty bed in a cell that is already occupied by another

                                  23   inmate, the officer will check the information in SOMS and the inmates’ central file to ensure that

                                  24   that inmate who is already in the cell does not have any housing restrictions that conflict with the

                                  25   housing restrictions of the new inmate. Id. For example, if the new inmate has a lower bunk

                                  26   chrono, the officer on duty will check to ensure that the inmate who is already in the cell does not

                                  27   also have a lower bunk chrono. Id. If the inmate who is already in the cell does not have a lower

                                  28   bunk chrono but is currently assigned to the lower bunk, the officer will request to move the
                                                                                          4
                                   1   inmate who is already in the cell to the top bunk so that the new inmate can be placed in the lower

                                   2   bunk. Id.

                                   3            The officer will then notify the sergeant on duty and seek his or her approval for the bed

                                   4   assignment or bed move. Id. ¶ 5. The sergeant will then obtain approval for the bed assignment

                                   5   or bed move from the lieutenant on duty. Id. The correctional staff will then process the bed

                                   6   assignment or bed move. Id. Once the correctional staff has processed the bed assignment or bed

                                   7   move, Central Control will also review the bed assignment or bed move to verify that there are no

                                   8   conflicting housing restrictions between the inmates in the cell. Id. Central Control is considered

                                   9   the final authority for bed assignments or bed moves. Id. If Central Control determines that the

                                  10   bed assignment or bed move should not be performed due to conflicting house restrictions, Central

                                  11   Control will override the decision about the bed assignment or bed move that was made by

                                  12   correctional staff. Id.
Northern District of California
 United States District Court




                                  13                  2. Plaintiff’s Chronos for Lower Bunk Assignment
                                  14            The information in SOMS confirms that Plaintiff did not have a lower bunk chrono on

                                  15   April 13, 2017. Mojica Decl. ¶¶ 4-5, Exs. A, B. The record shows that Plaintiff received a lower

                                  16   bunk chrono a week later, on April 21, 2017, i.e., the day Plaintiff allegedly suffered a seizure and

                                  17   fell off the top bunk. Id.; Dkt. No. 11-1 at 28.

                                  18           Plaintiff claims that he was issued two lower bunk chronos prior to April 13, 2017, but he

                                  19   does not have any copies. Ruhparwar Decl. ¶ 2, Ex. A at 29:18-30:3, 33:6-9, and 33:14-21.

                                  20   Plaintiff does not recall who issued the first chrono. Id. ¶ 2, Ex. A at 31:23-25. He does not

                                  21   remember what prison he was housed in when he was issued the first chrono. Id. ¶ 2, Ex. A at

                                  22   31:5-12. He claims he received the first chrono “[d]ue to seizures.” Id. ¶ 2, Ex. A at 31:14-16.

                                  23   He remembers he received a second chrono from “New Folsom”4 (where he was incarcerated for

                                  24   “almost three years” before he was transferred to SVSP), but he does not remember in which year

                                  25   he received the second chrono. Id. ¶ 2, Ex. A at 29:18-30:9, 38:1-5. He claims that chronos

                                  26   usually have to be renewed, but that when he arrived at New Folsom his chrono was “made

                                  27

                                  28   4
                                           “New Folsom” prison is also known as California State Prison-Sacramento.
                                                                                        5
                                   1   permanent.” Id. ¶ 2, Ex. A at 30:1-7. Plaintiff claims that he never showed his second chrono,

                                   2   i.e., the one he showed Defendant Gudino on April 13, 2017, to anybody other than Defendant

                                   3   Gudino and Officer Benitez. Id. ¶ 2, Ex. A at 38:12-16. Plaintiff does not know of any witnesses,

                                   4   other than Defendant Gudino and Officer Benitez, who could confirm that Plaintiff had a lower

                                   5   bunk chrono on April 13, 2017. Id. ¶ 2, Ex. A at 38:17-39:2.

                                   6            However, in his declaration, Defendant Gudino claims that he never saw the lower bunk

                                   7   chrono that Plaintiff allegedly showed him on April 13, 2017. Gudino Decl. ¶ 5.

                                   8                  3. Plaintiff’s Medical and Mental Health Records Prior to April 13, 2017
                                   9            Plaintiff’s medical and mental health records from January 1, 2012 through April 13, 2017

                                  10   confirm that Plaintiff was never seen or treated for a seizure disorder from January 19, 2015 to

                                  11   April 13, 2017. Feinberg Decl. ¶ 7; see also Ruhparwar Decl. ¶¶ 3-4, Exs. B-C. Further,

                                  12   Plaintiff’s medical and mental health records do not indicate that inmate Plaintiff complained to
Northern District of California
 United States District Court




                                  13   any primary care provider about having seizures from January 19, 2015 to April 13, 2017. Id.

                                  14   Also, Plaintiff’s medical and mental health records from January 19, 2015 to April 13, 2017

                                  15   indicate that the medication Oxcarbazepine was prescribed to inmate Plaintiff by mental health

                                  16   care staff to treat Plaintiff’s mental health conditions, and not to treat a seizure condition. Id.

                                  17                  4. The April 13, 2017 Events
                                  18                     a. Decision to Move Plaintiff from the Lower Bunk to the Top Bunk
                                  19            On April 13, 2017, during the second watch5 at 10:22 a.m., Officer B. Godinez requested

                                  20   to move Plaintiff from the lower bunk to the top bunk in cell 116 in building 3 in facility B

                                  21   because an arriving inmate needed the lower bunk. Ramey Decl. ¶ 7, Ex. A. The lieutenant on

                                  22   duty during the second watch, Lt. C. Celaya, approved Plaintiff’s bed-move to the top bunk earlier

                                  23   that day. Id. Plaintiff’s move from the lower bunk to the top bunk was “[p]rocessed by [the]

                                  24   Control Room.” Id. There is no indication in SOMS that Central Control overrode the approval

                                  25   pertaining to Plaintiff’s bed-move that was given by Lt. Celaya. Id. Plaintiff’s assignment from

                                  26   the lower bunk to the top bunk was finalized at 11:27 a.m. that morning. Lopez Decl. ¶ 3, Ex. A.

                                  27

                                  28   5
                                           The second watch is from 6:00 a.m. to 2:00 p.m. Ramey Decl. ¶ 7 fn. 2.
                                                                                         6
                                                          b. Plaintiff’s Refusal to Move to the Top Bunk
                                   1
                                                             1) Defendant Gudino’s Involvement on April 13, 2017
                                   2
                                                Later in the day, the Receiving & Release Department informed Defendant Gudino that a
                                   3
                                       new inmate (inmate Bell, CDCR No. V-84639) was assigned to Plaintiff’s cell and that inmate
                                   4
                                       Bell had a lower bunk chrono. Gudino Decl. ¶ 2; Benitez Decl. ¶ 2. Because Plaintiff’s bed-move
                                   5
                                       from the lower bunk to the top bunk had already been requested and processed during the second
                                   6
                                       watch (as explained above), the duty of the correctional staff during the third watch6 was limited
                                   7
                                       to executing the bed-move that was already processed earlier that day. Ramey Decl. ¶ 8.
                                   8
                                                To prevent any problems, it is Defendant Gudino’s and Officer Benitez’s routine and
                                   9
                                       practice to check that there are no conflicting housing restrictions between cellmates before they
                                  10
                                       execute the placement of inmates in a new cell. Gudino Decl. ¶ 3; Benitez Decl. ¶ 3. Therefore,
                                  11
                                       on April 13, 2017, Defendant Gudino and Officer Benitez aver that they double checked with the
                                  12
Northern District of California




                                       Correctional Counselor in facility B that Plaintiff did not have a lower bunk chrono. Id. At that
 United States District Court




                                  13
                                       time, based on a decision that was made earlier in the day by other SVSP staff, Plaintiff already
                                  14
                                       had been assigned to the top bunk. Id. ¶ 4; Ramey Decl. ¶ 7, Ex. A; Lopez Decl. ¶ 3, Ex. A. The
                                  15
                                       Correctional Counselor confirmed that Plaintiff did not have a lower bunk chrono. Gudino Decl.
                                  16
                                       ¶ 3; Benitez Decl. ¶ 3. If Defendant Gudino had been informed that Plaintiff had a lower bunk
                                  17
                                       chrono, he would have contacted his supervisor to get Plaintiff or inmate Bell transferred to a
                                  18
                                       different cell where both inmates could be placed in the lower bunk. Id.
                                  19
                                                At approximately 3:35 p.m., Officer E. Benitez and Defendant Gudino went to Plaintiff’s
                                  20
                                       cell to inform him that he would be receiving a new cell mate. Benitez Decl. ¶ 2; Gudino Decl.
                                  21
                                       ¶ 2. Plaintiff’s cell had an upper and a lower bunk. Gudino Decl. ¶ 4. When Defendant Gudino
                                  22
                                       and Officer Benitez arrived at the cell, inmate Plaintiff was occupying the lower bunk. Id.;
                                  23
                                       Benitez Decl. ¶ 4. Defendant Gudino explained to Plaintiff that he was going to receive a new
                                  24
                                       cellmate from the Receiving & Release department who had a lower bunk/lower tier chrono. Id.
                                  25
                                       Plaintiff stated that they could let inmate Bell in, but that Plaintiff would not move to the top bunk
                                  26
                                       because he had a lower bunk chrono. Id.; Benitez Decl. ¶ 5. Defendant Gudino responded that
                                  27

                                  28   6
                                           The third watch is from 2:00 p.m. to 10:00 p.m. Ramey Decl. ¶ 8 fn. 3.
                                                                                         7
                                   1   Plaintiff was assigned to the top bunk and that he would need to move to the top bunk because his

                                   2   new cell mate, inmate Bell, had a lower bunk/lower tier chrono. Id. Plaintiff refused to move to

                                   3   the top bunk. Id.; Benitez Decl. ¶ 5.

                                   4          Defendant Gudino avers that when he and Officer Benitez spoke with Plaintiff on April 13,

                                   5   2017, Plaintiff did not mention that he had a history of seizures.7 Gudino Decl. ¶ 5. Defendant

                                   6   Gudino did not know if Plaintiff had a history of seizures when he spoke with him on April 13,

                                   7   2017. Id. Defendant Gudino did not know of any facts that would indicate that placing Plaintiff

                                   8   on a top bunk would place him at risk of serious harm. Id. Plaintiff did not show them any

                                   9   documents that indicated that he had a lower bunk chrono when they spoke with him on April 13,

                                  10   2017.8 Id. Defendant Gudino never took a document from Plaintiff that indicated that he had a

                                  11   lower bunk chrono on that day. Id.

                                  12          Because Plaintiff refused to move to the top bunk, Officer Benitez asked Plaintiff to turn
Northern District of California
 United States District Court




                                  13   around so he could place handcuffs on him. Id. at ¶ 6. Plaintiff refused. Id. Either Defendant

                                  14   Gudino or Officer Benitez activated an alarm to get support from staff. Id.; Benitez Decl. ¶ 5.

                                  15                        2) Defendants Ramey’s and Stevenson’s Involvement on April 13, 2017
                                  16          Defendants Ramey and Stevenson both responded to the alarm. Stevenson Decl. ¶ 2.

                                  17   Defendant Ramey does not specifically recall the details of the incident that occurred with Plaintiff

                                  18   on April 13, 2017. Ramey Decl. ¶ 8.9 But based on Defendant Ramey’s routine and practice, if

                                  19   officers call him and inform him that an inmate refuses to move to the top bunk because he has a

                                  20   lower bunk chrono, under the applicable policies and procedures at SVSP, Defendant Ramey will

                                  21   personally double check the information in SOMS and in the inmate’s central file to ensure that

                                  22

                                  23   7
                                         Plaintiff contests this and claims that he told Defendant Gudino and Officer Benitez that he had a
                                  24   history of seizures. Dkt. No. 11 at 3. The Court accepts Plaintiff’s account of this disputed fact as
                                       true at this stage.
                                  25   8
                                        Plaintiff contests this and claims that he showed Defendant Gudino and Officer Benitez his lower
                                  26   bunk chrono. Dkt. No. 11 at 3.

                                  27
                                       9
                                        Defendant Ramey’s declaration incorrectly states that the date of the incident was April 17,
                                       2017. Ramey Decl. ¶ 8. However, the Court assumes this is a typographical error, and that the
                                  28   correct date is April 13, 2017.

                                                                                         8
                                   1   the inmate who is supposed to move to the top bunk does not have a lower bunk chrono. Id.

                                   2          When Defendant Stevenson arrived at the scene, he was informed that Plaintiff refused to

                                   3   move to the top bunk due to his lower bunk chrono. Stevenson Decl. ¶ 2. Defendant Stevenson

                                   4   then avers that he logged into a computer to check Plaintiff’s information in his central file and in

                                   5   SOMS. Id. ¶ 3. Among other information, Defendant Stevenson reviewed Plaintiff’s Disability

                                   6   Placement Program Disabilities/Accommodations section in SOMS. Id. Plaintiff’s central file

                                   7   and the information in SOMS showed that Plaintiff did not have a lower bunk chrono. Id. If

                                   8   Defendant Stevenson had seen that Plaintiff had a lower bunk chrono in Plaintiff’s central file or

                                   9   SOMS, he would have contacted his Captain to get Plaintiff or his new cellmate transferred to a

                                  10   different cell where both inmates could be placed in a lower bunk. Id. Also, Defendant Stevenson

                                  11   did not see any information in Plaintiff’s central file or SOMS that indicated that Plaintiff had a

                                  12   history of seizures. Id.
Northern District of California
 United States District Court




                                  13          Defendant Stevenson spoke with Plaintiff and explained to him that they double checked

                                  14   his files and that his files showed that he did not have a lower bunk chrono. Id. ¶ 4. Plaintiff did

                                  15   not show Defendant Stevenson any documents that indicated that he had a lower bunk chrono.10

                                  16   Id. ¶ 5. Defendant Stevenson did not know of any facts that would indicate that placing Plaintiff

                                  17   on a top bunk would place him at risk of serious harm. Id.

                                  18   III.   DISCUSSION
                                  19          A.      Injunctive Relief Claims
                                  20          As mentioned above, Plaintiff seeks both injunctive relief and monetary damages. Dkt.

                                  21   No. 11 at 3.

                                  22          The jurisdiction of the federal courts depends on the existence of a “case or controversy”

                                  23   under Article III of the Constitution. Public Utilities Com’n of State of Cal. v. F.E.R.C., 100 F.3d

                                  24   1451, 1458 (9th Cir. 1996). A claim is considered moot if it has lost its character as a present, live

                                  25   controversy, and if no effective relief can be granted: “Where the question sought to be

                                  26
                                       10
                                  27     Plaintiff contests this and claims that while he did not actually show Defendant Stevenson the
                                       actual lower bunk chrono form, he explained that he had a “medical chrono (lower [bunk] for
                                  28   seizures)” and that placing him on the top bunk would put him at risk. Dkt. No. 11 at 4. The
                                       Court accepts Plaintiff’s account of this disputed fact as true at this stage.
                                                                                          9
                                   1   adjudicated has been mooted by developments subsequent to filing of the complaint, no justiciable

                                   2   controversy is presented.” Flast v. Cohen, 392 U.S. 83, 95 (1968). Where injunctive relief is

                                   3   involved, questions of mootness are determined in light of the present circumstances. See Mitchell

                                   4   v. Dupnik, 75 F.3d 517, 528 (9th Cir. 1996).

                                   5          When an inmate has been transferred to another prison and there is no reasonable

                                   6   expectation or demonstrated probability that he will again be subjected to the prison conditions

                                   7   from which he seeks injunctive relief, the claim for injunctive relief should be dismissed as moot.

                                   8   See Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir. 1995); see also Alvarez v. Hill, 667 F.3d

                                   9   1061, 1064 (9th Cir. 2012) (same for claims for declaratory relief). A claim that the inmate might

                                  10   be transferred back to the prison where the injury occurred is too speculative to overcome

                                  11   mootness. Dilley, 64 F.3d at 1369. The fact that other inmates will continue to be subject to the

                                  12   allegedly improper policies also does not overcome mootness because those inmates can bring
Northern District of California
 United States District Court




                                  13   their own cases. Alvarez, 667 F.3d at 1065.

                                  14          Here, Plaintiff seeks injunctive relief for his “life long symptoms.” Dkt. No. 11 at 3.

                                  15   However, Plaintiff is currently incarcerated at HDSP and no longer housed at SVSP. See id. at 1.

                                  16   Because Plaintiff has not been incarcerated at SVSP at least since he left SVSP on June 30, 2017,

                                  17   and he fails to demonstrate a reasonable expectation or probability that he will be housed at SVSP

                                  18   again, his claim for injunctive relief from the conditions of his confinement at SVSP is

                                  19   DISMISSED as moot.

                                  20          B.    Motion for Summary Judgment
                                  21                1. Standard of Review
                                  22          Summary judgment is proper where the pleadings, discovery, and affidavits show there is

                                  23   “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  24   law.” See Fed. R. Civ. P. 56(a). Material facts are those that may affect the outcome of the case.

                                  25   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

                                  26   genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving

                                  27   party. See id.

                                  28
                                                                                       10
                                   1          A court shall grant summary judgment “against a party who fails to make a showing

                                   2   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                   3   party will bear the burden of proof at trial[,] . . . since a complete failure of proof concerning an

                                   4   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                   5   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The moving party bears the initial

                                   6   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                   7   of material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings

                                   8   and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on

                                   9   file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” See id. at 324

                                  10   (citing Fed. R. Civ. P. 56(e) (amended 2010)). The nonmoving party must show more than “the

                                  11   mere existence of a scintilla of evidence.” In re Oracle Corp. Securities Litigation, 627 F.3d 376,

                                  12   387 (9th Cir. 2010) (citing Liberty Lobby, 477 U.S. at 252). “In fact, the non-moving party must
Northern District of California
 United States District Court




                                  13   come forth with evidence from which a jury could reasonably render a verdict in the non-moving

                                  14   party’s favor.” Id. (citing Liberty Lobby, 477 U.S. at 252). If the nonmoving party fails to make

                                  15   this showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.

                                  16          At summary judgment, the judge must view the evidence in the light most favorable to the

                                  17   nonmoving party: if evidence produced by the moving party conflicts with evidence produced by

                                  18   the nonmoving party, the judge must assume the truth of the evidence set forth by the nonmoving

                                  19   party with respect to that fact. See Tolan v. Cotton, 570 U.S. 650, 656-57 (2014); Leslie v. Grupo

                                  20   ICA, 198 F.3d 1152, 1158 (9th Cir. 1999). The court’s function on a summary judgment motion is

                                  21   not to make credibility determinations or weigh conflicting evidence with respect to a disputed

                                  22   material fact. See T.W. Elec. Service, Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630

                                  23   (9th Cir. 1987). When, however, “opposing parties tell two different stories, one of which is

                                  24   blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

                                  25   adopt that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

                                  26   Harris, 550 U.S. 372, 380 (2007).

                                  27          Only admissible evidence may be considered in ruling on a motion for summary judgment.

                                  28   Orr v. Bank of Am., 285 F.3d 764, 773 (9th Cir. 2002). As noted, Plaintiff has filed an opposition
                                                                                          11
                                   1   to Defendants’ motion for summary judgment; however, the opposition is not verified and will not

                                   2   be considered because it was not signed under “penalty of perjury.” Dkt. No. 28 at 7. However,

                                   3   Plaintiff filed a verified declaration, which will be considered. Dkt. No. 28-1 at 1, 5. In addition,

                                   4   because the amended complaint is verified, dkt. no. 11 at 3, the Court will construe it as an

                                   5   opposing affidavit under Federal Rule of Civil Procedure 56, insofar as it is based on personal

                                   6   knowledge and sets forth specific facts admissible in evidence. See Schroeder v. McDonald, 55

                                   7   F.3d 454, 460 & nn.10-11 (9th Cir. 1995).

                                   8          In support of the motion for summary judgment, Defendants submit Plaintiff’s deposition

                                   9   (Ruhparwar Decl., Ex. A) as well as declarations and supporting exhibits, including copies of

                                  10   Plaintiff’s inmate appeals, from the following: Defendants Gudino, Stevenson, and Ramey; SVSP

                                  11   Americans with Disabilities Act Coordinator R. Mojica; Officer Benitez; SVSP Litigation

                                  12   Coordinator G. Lopez; CCHCS Chief Medical Consultant Dr. B. Feinberg; Chief of the Office of
Northern District of California
 United States District Court




                                  13   Appeals M. Voong; Chief of the Health Care Correspondence and Appeals Branch S. Gates;

                                  14   SVSP Inmate Appeals Coordinator V. Lomeli; and Deputy Attorney General Nasstaran

                                  15   Ruhparwar. Dkt. Nos. 24-3 - 24-13.

                                  16          Defendants have filed objections to Plaintiff’s evidence in support of his opposition. Dkt.

                                  17   No. 35 at 12-13. Defendants assert some of Plaintiff’s exhibits are irrelevant to the claims and

                                  18   defenses in this case or are unauthenticated and should be excluded from evidence. Id. Although

                                  19   the Court may discuss some of Plaintiff’s evidence in question in its analysis, the Court also points

                                  20   out within its analysis why this evidence is not sufficient to defeat summary judgment. The Court

                                  21   concludes that even if any of Plaintiff’s evidence is admitted and accepted at face value,

                                  22   Defendants still would be entitled to judgment as a matter of law, as set forth below. Accordingly,

                                  23   Defendants’ objections to Plaintiff’s evidence are OVERRULED as moot.

                                  24                2. Deliberate Indifference to Plaintiff’s Healthy and Safety
                                  25          The Constitution does not mandate comfortable prisons, but neither does it permit

                                  26   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). Deliberate indifference to an

                                  27   inmate’s health or safety may violate the Eighth Amendment’s proscription against cruel and

                                  28   unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d
                                                                                        12
                                   1   1050, 1059 (9th Cir. 1992), overruled on other grounds, WMX Techs, Inc. v. Miller, 104 F.3d

                                   2   1133, 1136 (9th Cir. 1997) (en banc). A prison official violates the Eighth Amendment only when

                                   3   two requirements are met: (1) the deprivation alleged is, objectively, sufficiently serious, and

                                   4   (2) the official is, subjectively, deliberately indifferent to the inmate’s health or safety. See

                                   5   Farmer, 511 U.S. at 834.

                                   6          A prison official is deliberately indifferent if he knows that a prisoner faces a substantial

                                   7   risk of serious harm and disregards that risk by failing to take reasonable steps to abate it. Id. at

                                   8   837. The prison official must not only “be aware of facts from which the inference could be

                                   9   drawn that a substantial risk of serious harm exists,” but he “must also draw the inference.” Id. If

                                  10   a prison official should have been aware of the risk but was not, then the official has not violated

                                  11   the Eighth Amendment, no matter how severe the risk. Gibson v. County of Washoe, 290 F.3d

                                  12   1175, 1188 (9th Cir. 2002), overruled on other grounds, Castro v. County of Los Angeles, 833
Northern District of California
 United States District Court




                                  13   F.3d 1060, 1076 (9th Cir. 2016). Mere negligence, or even gross negligence, is not enough.

                                  14   Farmer, 511 U.S. at 835-36 & n.4.

                                  15                 3. Qualified Immunity Legal Standard
                                  16          Qualified immunity is an entitlement, provided to government officials in the exercise of

                                  17   their duties, not to stand trial or face the other burdens of litigation. Saucier v. Katz, 533 U.S. 194,

                                  18   200 (2001). The doctrine of qualified immunity attempts to balance two important and sometimes

                                  19   competing interests: “the need to hold public officials accountable when they exercise power

                                  20   irresponsibly and the need to shield officials from harassment, distraction, and liability when they

                                  21   perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine

                                  22   thus intends to take into account the real-world demands on officials in order to allow them to act

                                  23   “swiftly and firmly” in situations where the rules governing their actions are often “voluminous,

                                  24   ambiguous, and contradictory.” Mueller v. Auker, 576 F.3d 979, 993 (9th Cir. 2009) (quoting

                                  25   Davis v. Scherer, 468 U.S. 183, 196 (1984)). “The purpose of this doctrine is to recognize that

                                  26   holding officials liable for reasonable mistakes might unnecessarily paralyze their ability to make

                                  27   difficult decisions in challenging situations, thus disrupting the effective performance of their

                                  28   public duties.” Id.
                                                                                          13
                                   1          To determine whether an officer is entitled to qualified immunity, the Court must consider

                                   2   whether (1) the officer’s conduct violated a constitutional right, and (2) that right was clearly

                                   3   established at the time of the incident. Pearson, 555 U.S. at 232. Courts are not required to

                                   4   address the two qualified immunity issues in any particular order, and instead may “exercise their

                                   5   sound discretion in deciding which of the two prongs of the qualified immunity analysis should be

                                   6   addressed first in light of the circumstances in the particular case at hand.” Id. at 236. “[U]nder

                                   7   either prong, courts may not resolve genuine disputes of fact in favor of the party seeking

                                   8   summary judgment,” and must, as in other cases, view the evidence in the light most favorable to

                                   9   the non-movant. Tolan v. Cotton, 572 U.S. 650, 656 (2014) (per curiam).

                                  10          With respect to the second prong of the qualified immunity analysis, the Supreme Court

                                  11   has held that “[a]n officer cannot be said to have violated a clearly established right unless the

                                  12   right’s contours were sufficiently definite that any reasonable official in his shoes would have
Northern District of California
 United States District Court




                                  13   understood that he was violating it, meaning that existing precedent . . . placed the statutory or

                                  14   constitutional question beyond debate.” City of San Francisco v. Sheehan, 575 U.S. 600, 135 S.

                                  15   Ct. 1765, 1774 (2015) (omission in original) (internal quotation marks omitted). This is an

                                  16   “exacting standard,” which “gives government officials breathing room to make reasonable but

                                  17   mistaken judgments by protecting all but the plainly incompetent or those who knowingly violate

                                  18   the law.” Id. (internal quotation marks omitted). In conducting this analysis, the Court must

                                  19   determine whether the pre-existing law provided Defendants with “fair notice” that their conduct

                                  20   was unlawful. Id. at 1777.

                                  21                4. Analysis of Qualified Immunity Defense
                                  22          Plaintiff alleges that all named Defendants were deliberately indifferent to his health and

                                  23   safety by ignoring his lower bunk chrono, forcing him to transfer to the top bunk, and failing to

                                  24   prevent him from being injured when he fell from the top bunk after experiencing a seizure on

                                  25   April 13, 2017. Dkt. No. 11 at 3-4.

                                  26          For purposes of the qualified immunity analysis, the Court finds it unnecessary to assess

                                  27   the constitutionality of Defendants’ conduct. Rather, the Court turns to the second prong of the

                                  28   qualified immunity analysis and considers whether, based on the facts known to Defendants at the
                                                                                         14
                                   1   time of the incident (accepting Plaintiff’s version of any disputed facts as true unless “blatantly

                                   2   contradicted by the record,” Scott, 550 U.S. at 380), any reasonable correctional officer would

                                   3   have been on notice that his or her actions were unlawful under clearly established law.

                                   4           Defendants argue that they are entitled to qualified immunity because a reasonable officer

                                   5   would not have recognized, under the circumstances, that their actions violated clearly established

                                   6   constitutional rights. Dkt. No. 24 at 26-27.

                                   7           By 2017, it had long been clear that the Eighth Amendment requires that prison officials

                                   8   take reasonable measures to guarantee the health and safety of prisoners. See Farmer, 511 U.S. at

                                   9   832; Estelle, 429 U.S. at 104; McGuckin, 974 F.2d at 1059. As mentioned above, the failure of

                                  10   prison officials to protect inmates from dangerous conditions at the prison violates the Eighth

                                  11   Amendment when two requirements are met: (1) the deprivation alleged is, objectively,

                                  12   sufficiently serious; and (2) the prison official is, subjectively, deliberately indifferent to inmate
Northern District of California
 United States District Court




                                  13   health or safety. Farmer, 511 U.S. at 834. A prison official is deliberately indifferent if he knows

                                  14   of and disregards an excessive risk to inmate health or safety by failing to take reasonable steps to

                                  15   abate it. Id. at 837.

                                  16           The evidence must be viewed in the light most favorable to Plaintiff. See Tolan, 570 U.S.

                                  17   at 656-57; Leslie, 198 F.3d at 1158. In this case, it is Plaintiff’s position that he had a valid lower

                                  18   bunk chrono due to his seizure condition, that he showed Defendants the chrono and told them

                                  19   about his need for a lower bunk, and that Defendants ignored his chrono. See Dkt. No. 13 at 2-3.

                                  20   However, Plaintiff admitted in his deposition that he does not have any copies of this chrono. See

                                  21   Ruhparwar Decl. ¶ 2, Ex. A at 29:18-30:3, 33:6-9, and 33:14-21. Plaintiff also does not recall who

                                  22   issued the first chrono. Id. ¶ 2, Ex. A at 31:23-25. And Plaintiff does not remember in which

                                  23   prison he was housed when he was issued the first chrono. Id. ¶ 2, Ex. A at 31:5-12. Plaintiff

                                  24   claims that he handed the “last [chrono] he got before [he] got to [SVSP]” to Defendant Gudino,

                                  25   who “took it from [Plaintiff] and went to the podium and when he came back from the podium he

                                  26   didn’t have it in his hand.” Id. ¶ 2, Ex. A at 33: 14-21.

                                  27           On the other hand, Defendants have submitted evidence that the information in SOMS

                                  28   confirms that Plaintiff did not have a lower bunk chrono on April 13, 2017. See Mojica Decl.
                                                                                          15
                                   1   ¶¶ 4-5, Exs. A, B. As noted above, under Scott, a court need not adopt a nonmoving party’s

                                   2   version of the facts if “blatantly contradicted by the record.” 550 U.S. at 380–83 (holding that

                                   3   when a video recording of an alleged excessive force incident contradicts the nonmoving party’s

                                   4   version of the incident to the extent that “no reasonable jury could believe it, a court should not

                                   5   adopt that version of the facts for purposes of ruling on a motion for summary judgment”); see

                                   6   also Estate of Stern v. Tuscan Retreat, Inc., 725 F. App’x 518, 523 (9th Cir. 2018) (affirming

                                   7   district court’s grant of summary judgment as to Plaintiffs’ claims on the ground that the statutes

                                   8   of limitations had run, and finding that statements in support of tolling argument could not defeat

                                   9   summary judgment because they were “blatantly contradicted by the record”) (quoting Scott, 550

                                  10   U.S. at 380).11 In light of the evidence that contradicts Plaintiff’s version, for purposes of ruling

                                  11   on the motion for summary judgment, the Court does not accept as true Plaintiff’s claim that he

                                  12   had a valid lower bunk chrono on April 13, 2017, because uncontroverted prison records show that
Northern District of California
 United States District Court




                                  13   he did not. See Mojica Decl. ¶¶ 4-5, Exs. A, B.

                                  14          Based on the state of the law in April of 2017, the Court cannot conclude that Defendants’

                                  15   actions in moving an inmate who did not have a valid lower bunk chrono to an upper bunk

                                  16   violated clearly established law. The Supreme Court instructs lower courts considering whether

                                  17   the law was clearly established to determine whether “a consensus of cases of persuasive authority

                                  18   [existed] such that a reasonable officer could not have believed that his actions were lawful.”

                                  19   Wilson v. Layne, 526 U.S. 603, 617 (1999); Ashcroft v. al-Kidd, 563 U.S. 731, 131 S. Ct. 2074,

                                  20   2084 (2011). The Court cannot identify, and Plaintiff has not cited, any controlling caselaw

                                  21   existing in April 2017 that provided Defendants with “fair notice” that their conduct as alleged

                                  22   here was unlawful. See Sheehan, 135 S. Ct. at 1777.

                                  23          Accordingly, all Defendants are entitled to qualified immunity with regard to Plaintiff’s

                                  24   Eighth Amendment claim, and their motion for summary judgment on this basis is GRANTED.12

                                  25

                                  26
                                       11
                                  27      As an unpublished Ninth Circuit decision, Estate of Stern is not precedent, but may be
                                       considered for its persuasive value. See Fed. R. App. P. 32.1; CTA9 Rule 36-3.
                                  28
                                       12
                                          Because the Court finds Defendants are entitled to qualified immunity on Plaintiff’s Eighth
                                       Amendment claim, it need not address their alternative arguments with respect to this claim.
                                                                                        16
                                       IV.   CONCLUSION
                                   1
                                             For the foregoing reasons, the Court orders as follows:
                                   2
                                             1.     Plaintiff’s claim for injunctive relief from the conditions of his confinement at
                                   3
                                       SVSP is DISMISSED as moot.
                                   4
                                             2.     Defendants’ motion for summary judgment is GRANTED. Dkt. No. 24.
                                   5
                                             3.     The Clerk of the Court shall close the file.
                                   6
                                             4.     This order terminates Docket No. 24.
                                   7
                                             IT IS SO ORDERED.
                                   8
                                       Dated: 3/6/2020                                             _______________________________
                                   9                                                               HAYWOOD S. GILLIAM, JR.
                                                                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      17
